FILE COPY




                                        No. 07-15-00041-CV


In the Interest of D.N., Jr., a Child           §    From the 108th District Court
                                                       of Potter County
                                                §
                                                     May 13, 2015
                                                §
                                                     Opinion by Justice Pirtle
                                                §

                                        J U D G M E N T

       Pursuant to the opinion of the Court dated May 13, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                              oOo